  Case 2:16-bk-57205           Doc 50      Filed 03/04/20 Entered 03/04/20 11:41:23                  Desc Main
                                           Document     Page 1 of 2


                                  UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION

In Re:                                                     Case No. 16-57205

                                                           Chapter 13
          Jill R. Carter,
                                                           Judge John E. Hoffman, Jr.

          Debtor(s).                                       NOTICE OF FINAL CURE PAYMENT


          Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Faye D. English
files this Notice of Final Cure Payment indicating the amount required to cure the default on the claim listed below
has been paid in full.

Name of Creditor: U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust
Last 4 Digits of Account Number: 9994
Real Property Located at: 21522 Buena Vista Rd. Rockbridge, OH 43149

 Final Cure Amount(s)
 Court Claim No. 4
 Amount of Allowed Pre-Petition Arrearage: $5,841.85
 Amount Paid by the Trustee: $5,841.85

 Court Claim No.
 Amount of Allowed Post-Petition Arrearage:
 Amount Paid by the Trustee:


 Monthly Ongoing Mortgage Payment
 ☐ Mortgage was paid directly by Debtor(s)

 ☐ Mortgage was initially paid directly by Debtor(s) then paid through the Trustee as a conduit.
         Amount Paid by the Trustee: N/A

 ☒ Mortgage was paid through the Trustee as a conduit.
         Amount Paid by the Trustee: $20,471.39 (December 2016 through and including February 2020)

         Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(g), within 21 days of the service of the Notice
of Final Cure Payment, the creditor shall file and serve on the Debtor, Debtor’s counsel and Trustee a statement
indicating (1) whether it agrees that the Debtor has paid in full the amount required to cure the default on the
claim; and (2) whether the Debtor is otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).
The statement shall itemize the required cure or post-petition amounts, if any, that the creditor contends remain
unpaid as of the date of the statement. The statement shall be filed as a supplement to the creditor’s proof of claim
and is not subject to Rule 3001(f). If the creditor fails to provide any information required under Rule 3002.1(g),
the court may, after notice and a hearing, impose sanctions under Rule 3002.1(i).
  Case 2:16-bk-57205        Doc 50    Filed 03/04/20 Entered 03/04/20 11:41:23            Desc Main
                                      Document     Page 2 of 2



                                   CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served (i)
electronically on the date of filing through the court’s ECF System on all ECF participants registered in
this case at the email address registered with the court and (ii) by ordinary U.S. Mail on March 4, 2020
addressed to:

       Jill R. Carter
       21522 Buena Vista Rd.
       Rockbridge, OH 43149

       U.S. Bank Trust National Association, as Trustee
       c/o BSI Financial Services
       1425 Greenway Drive, Ste 400
       Irving, TX 75038

                                             /s/ Faye D. English
                                             Faye D. English (0075557), Chapter 13 Trustee
